DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Claims 1-20 are allowable over the cited prior art. An analysis utilizing the reference closest in subject matter follows.
With respect to claim 1, Wang et al disclose: A system [ taught by figure 1 ], comprising: a first integrated circuit chip [ taught by the laser transmitter chip ], comprising: a laser configured to emit light via a first path [ taught by the micro-ring laser (20) ] and a second path [ not fairly taught or suggested in that the asymmetrical directional coupler (21) shows emission out of one path ]; and a second integrated circuit chip [ optical reflective multiplexer chip ], the second integrated circuit chip and the first integrated circuit chip being separate integrated circuit chips [ shown schematically by figure 1 ], the second integrated circuit chip being optically coupled with the first integrated circuit chip [ the optical fiber couples the chips ], the second integrated circuit chip comprising: a resonator formed of an electrooptic material [ taught by the micro-ring resonant cavities ], the resonator configured to receive the light emitted by the laser of the first integrated circuit chip via the first path and return feedback light to the laser of the first integrated circuit chip via the first path [ taught by paragraph [0027] ], wherein the feedback light causes injection locking of the laser to the resonator to control the light emitted by the laser via the second path [ although paragraph [0027] teaches injection locking, the output of the device is via a first path]
None of the other cited prior art, when taken in combination with Wang et al, renders obvious the use of a second path in the context of claim 1. 
For further understanding, see figure 1 of the present application.
Claims 2-13 are allowable for at least being dependent on claim 1.
With respect to claim 14, none of the cited prior art, taken alone or in combination, teaches or suggests:
A first laser, second laser, first lidar optical engine and second lidar optical engine on a first integrated circuit chip in combination with a first resonator and second resonator on a second integrated circuit chip; when these cited elements are taken in the entire context of claim 14.
Claims 15-18 are allowable for at least being dependent on claim 14.
Claim 19 is allowable for the reasons applied to claim 1 in that it recites a second path in the same context.
Claim 20 is allowable for at least being dependent on claim 19.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645